

117 S1565 IS: Supporting STEM Learning Opportunities Act
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1565IN THE SENATE OF THE UNITED STATESMay 11, 2021Mrs. Shaheen (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for hands-on learning opportunities in STEM education.1.Short titleThis Act may be cited as the Supporting STEM Learning Opportunities Act.2.FindingsCongress finds the following:(1)Developing a robust, talented, and homegrown workforce, particularly in the fields of STEM, is critical to the success of the United States innovation economy. (2)The United States educational system is not producing a sufficient number of workers with the necessary STEM expertise to meet the needs of the United States industry in STEM fields.(3)Hands-on and experiential learning opportunities outside of the classroom are critical for student success in STEM subjects and careers, stimulating students’ interest, increasing confidence, and creating motivation to pursue a related career.(4)Hands-on and experiential learning opportunities can be particularly successful in inspiring interest in students who traditionally have been underrepresented in STEM fields, including girls, students of color, and students from disadvantaged backgrounds.(5)An expansion of hands-on and experiential learning programs across the United States would expand the STEM workforce pipeline, developing and training students for careers in STEM fields. 3.Hands-on learning opportunities in STEM education(a)DefinitionsIn this section:(1)ESEA termsThe terms elementary school, high school, secondary school, and State have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Eligible nonprofit programThe term eligible nonprofit program—(A)means a nonprofit program serving prekindergarten, elementary school, or secondary school students; and(B)includes a program described in subparagraph (A) that covers the continuum of education from prekindergarten through high school and is available in every State.(3)DirectorThe term Director means the Director of the National Science Foundation.(4)STEMThe term STEM means science, technology, engineering, and mathematics.(b)PurposesThe purposes of this section are to—(1)provide effective, compelling, and engaging means for teaching and reinforcing fundamental STEM concepts and inspiring the youth of the United States to pursue careers in STEM-related fields;(2)expand the STEM workforce pipeline by developing and training students for careers in United States STEM fields; and(3)broaden participation in the STEM workforce by underrepresented population groups.(c)Program authorized(1)In generalThe Director shall, subject to the availability of appropriations for such purposes, provide grants to eligible nonprofit programs for supporting hands-on learning opportunities in STEM education, including via after-school activities and innovative learning opportunities such as robotics competitions and for the purposes of evaluating the impact of such programs on STEM learning and disseminating the results of such evaluations.(2)PriorityIn awarding grants under the program, the Director shall give priority to eligible nonprofit programs serving students that attend elementary schools or secondary schools (including high schools) that—(A)are implementing comprehensive support and improvement activities or targeted support and improvement activities under paragraph (1) or (2) of section 1111(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(d)); or(B)serve high percentages of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (which, in the case of a high school, may be calculated using comparable data from the schools that feed into the high school).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 through 2026. 